Citation Nr: 1426470	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-40 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In September 2011, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2011, the Board remanded this matter to provide the Veteran with a notification letter addressing the issue of service connection for hypertension secondary to service-connected coronary artery disease and to provide the Veteran with an examination to determine whether hypertension was caused or aggravated by his coronary artery disease.  Pursuant to the Board's remand directives, the Veteran was provided a letter in September 2011 for his claim secondary to coronary artery disease and in December 2011 he was afforded an examination for his claim.  In finding that hypertension was less likely than not incurred in, caused by, or aggravated by an in-service injury, event, or illness, the VA examiner provided an in-depth analysis of the relationship of hypertension and coronary artery disease.  He indicated that being inactive was a factor for higher heart rates.  The Board notes that while the examiner discussed the issue on a secondary basis, his conclusion involved direct service connection.  The opinion provided is therefore unclear.  

Furthermore, since the December 2011 examination, the Veteran and his representative has asserted that the Veteran's hypertension is also due to his service-connected lumbosacral degenerative joint disease.  Citing the December 2011 examination report, in the November 2013 informal hearing presentation, the Veteran's representative contended that the Veteran is not physically active due to his service-connected coronary artery disease and his lumbar spine disability.  As the Veteran's claim has not been addressed on a secondary basis to his lumbar spine disability, he should be provided an updated notification letter.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a 38 C.F.R. § 3.159 (b) notification letter addressing his claim on a secondary basis to his service-connected lumbar spine disability in accordance with the provision of 38 C.F.R. § 3.310.

2. Obtain a medical opinion concerning the etiology of hypertension.  The paper and electronic claims file (or copies of the relevant evidence) must be made available to and be reviewed by the clinician in conjunction with the examination.  The report must reflect that the claims file was reviewed. 

The clinician should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hypertension began in or is related to active service, including as a result of presumed exposure to herbicides therein.  The clinician's attention is directed to a report from the National Academy of Sciences (NAS) which placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).  
Although there is no presumptive association for hypertension based on Agent Orange exposure, the Veteran may still establish service connection with proof of actual direct causation, to include as due to Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The clinician should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hypertension was either (1) caused by or (2) is aggravated (i.e., worsened) beyond the natural progress by either the service-connected coronary artery disease or lumbosacral degenerative joint disease, to include physical limitations caused by these disabilities.   

If the clinician determines that hypertension is aggravated by either or both of the service-connected disabilities, the examiner should report the baseline level of severity of the nonservice-connected hypertension prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected hypertension is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

Any opinion provided must include an explanation of the basis for the opinion.  The clinician's attention is directed to the December 2011 VA examiner's discussion on the role of lack of physical activity as a risk factor for higher heart rates and the Veteran's assertion that these service-connected disorders result in lack of physical activity.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

